This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 DISCOVER BANK ,

 3          Plaintiff-Appellee,

 4 v.                                                                                   NO. 32,610

 5 MICHAEL G. GUTIERREZ and
 6 ROBIN L. GUTIERREZ,

 7          Defendants-Appellants.

 8 APPEAL FROM THE DISTRICT COURT OF SANDOVAL COUNTY
 9 James L. Sanchez, District Judge

10 Travis J. White
11 Albuquerque, NM

12 for Appellee

13 Michael G. Gutierrez
14 Robin L. Gutierrez
15 Rio Rancho, NM

16 Pro Se Appellees

17                                 MEMORANDUM OPINION

18 VANZI, Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed, and the time for doing so has expired.

4   {2}   AFFIRMED.

5   {3}   IT IS SO ORDERED.

6                                        __________________________________
7                                        LINDA M. VANZI, Judge

8 WE CONCUR:



 9 _________________________________
10 JONATHAN B. SUTIN, Judge



11 _________________________________
12 CYNTHIA A. FRY, Judge




                                            2